Name: Council Regulation (EC) NoÃ 645/2008 of 8Ã July 2008 opening and providing for the administration of autonomous Community tariff quotas on imports of certain fishery products into the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  tariff policy;  trade;  international trade;  fisheries
 Date Published: nan

 9.7.2008 EN Official Journal of the European Union L 180/1 COUNCIL REGULATION (EC) No 645/2008 of 8 July 2008 opening and providing for the administration of autonomous Community tariff quotas on imports of certain fishery products into the Canary Islands THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 299(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, After consulting the European Economic and Social Committee, After consulting the Committee of the Regions, Whereas: (1) Council Regulation (EC) No 704/2002 (1) among others opened and provided for the administration of autonomous Community tariff quotas on imports of certain fishery products into the Canary Islands for the period 1 January 2002 to 31 December 2006. (2) Council Regulation (EC) No 791/2007 (2) introduced a new scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the outermost regions of the Azores, Madeira, the Canary Islands, French Guiana and RÃ ©union. (3) The exceptional geographical situation of the Canary Islands in relation to the sources of supply of certain fishery products which are essential for domestic consumption entails additional costs for this sector. This natural handicap, as recognised in Article 299(2) of the Treaty, resulting from insularity, remoteness and outermost location can be remedied, inter alia, by temporarily suspending customs duties on imports of the products in question from third countries within Community tariff quotas of an appropriate volume. (4) The Spanish authorities submitted on 29 July 2004 and 19 July 2006 reports on implementation of the measures referred in Article 3 of Regulation (EC) No 704/2002 and requested the extension of those measures for the period 2007-13. The Commission has examined, on the basis of the aforementioned reports, the impact of the measures adopted on imports of certain fishery products into the Canary Islands. (5) The reports provided by the Spanish authorities indicated that the quotas opened by Regulation (EC) No 704/2002 were not exhausted. (6) Tariff quotas similar to those opened with Regulation (EC) No 704/2002 for certain fishery products are warranted because they would cover the needs of the Canary Islands domestic market, while ensuring that flows of reduced-duty imports into the Community remain predictable and clearly identifiable. (7) Since the quotas opened by Regulation (EC) No 704/2002 were not exhausted, it is appropriate to set the quantity of the quotas at a lower level. (8) In order to avoid undermining the integrity and the coherence of the internal market, measures should be taken to ensure that fishery products for which suspension is granted are intended solely for the Canary Islands domestic market. (9) Measures must be taken to ensure that the Commission is kept regularly informed of the volume of imports in question so that, if necessary, it can take steps to prevent any speculative movement or deflection of trade. (10) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3). (11) Moreover, in order to ensure coherence with the scheme introduced by Regulation (EC) No 791/2007 the tariff quotas should be opened for the period 2007-13 and in order to ensure continuity with the measures set out in Regulation (EC) No 704/2002, it is appropriate to apply the measures provided for in this Regulation from 1 January 2007, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January 2007 to 31 December 2013 the Common Customs Tariff duties applicable to imports into the Canary Islands of the fishery products listed in the Annex to this Regulation shall be suspended in full for the quantity indicated in that Annex. 2. The suspension referred to in paragraph 1 shall be granted exclusively for products intended for the Canary Islands domestic market. It shall only apply to fishery products which are unloaded from ship or aircraft before the customs declaration for release into free circulation is submitted to the customs authorities in the Canary Islands. Article 2 1. By 31 May 2010, the competent Spanish authorities shall submit a report to the Commission on the implementation of the measures provided for in Article 1. The Commission shall examine the impact of those measures and, on the basis of that report, propose to the Council, if necessary, any relevant amendments to the quantities to be imported. 2. By 31 May 2012, the competent Spanish authorities shall submit a report to the Commission on the implementation, after 2010, of the measures referred to in Article 1. The Commission shall re-examine the impact of those measures and, on the basis of its findings, submit to the Council any relevant proposals for the period after 2013. Article 3 1. Where the Commission has reason to believe that the suspension provided for by this Regulation has led to a deflection of trade for a specific product it may, in accordance with the management procedure referred to in Article 4(2), provisionally repeal the suspension for a period not longer than 12 months. The payment of the import duties on products for which the suspension has been provisionally repealed shall be ensured by a security. The release of those products for free circulation in the Canary Islands shall be conditional upon the provision of such a security. 2. Within the 12-month period referred to in paragraph 1 the Council may, on a proposal from the Commission, decide to definitively repeal the suspension. In that case the amounts of duties covered by securities shall be definitively collected. 3. If no definitive decision has been adopted within the 12-month period in accordance with paragraph 2, the securities shall be released. Article 4 1. The Commission shall be assisted by the Customs Code Committee established by Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (4) (hereinafter referred to as the Committee). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007 until 31 December 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) OJ L 111, 26.4.2002, p. 1. (2) OJ L 176, 6.7.2007, p. 1. (3) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (4) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Order No CN code Description Amount of quota (in tons) Quota duty (%) 09.2997 0303 Fish, frozen, excluding fillets and other fish meat of heading No 0304 15 000 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen 09.2651 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption 15 000 0 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption